PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/411,820
Filing Date: 29 Dec 2014
Appellant(s): Brule et al.



__________________
Attorney Travis D. Boone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 28th, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 1st, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claims 4-7 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lorcks et al (US 6,096,809 A) in view of Mariani et al (US 2004/0063865 A1) and Bralla (Handbook of Manufacturing Processes – How Products, Components and Materials are Made), and with evidentiary support from ScienceDirect (Polymer Alloy).
	Regarding Claim 4, 19, and 20, Lorcks discloses a film comprising thermoplastic starch and a copolyesteramide formed from diethylene glycol (i.e., results in polyethylene glycol) (Lorcks: col. 3, lines 9-12). The composition of Lorcks is suitable as an adhesive (col. 12, lines 27-31). The film is permeable to water vapor, yet also watertight (col. 11, lines 64-67) – in other words, the film is waterproof, but water-breathable. One of ordinary skill would have found it obvious to have more specifically formed the copolyesteramide of Lorcks as a block copolymer (having polyetheramide and diethylene glycol blocks) since block copolymers enable the formation of a continuous phase (Lorcks: col. 5, lines 16-40). Though Lorcks does not use the term “alloy” in describing the composition of the film, the ScienceDirect evidentiary reference notes that polymer alloys are a type of polymer blend, where the additional polymers of the blend is tailored to provide controlled morphology and thus specific performance characteristics (ScienceDirect: top-most portion of first page). Lorcks teaches adding the copolyesteramide to the thermoplastic starch having specified proportions and molecular weight, such that a combination of good mechanical properties and degradability is achieved, and therefore since 
More specifically, Lorcks teaches that a copolyesteramide formed from diethylene glycol (i.e., results in polyethylene glycol) may be used in the film (Lorcks: col. 3, lines 9-12).
Although Lorcks teaches a copolymer having polyester, polyamide, and polyethylene glycol blocks, Lorcks does not appear to disclose the inclusion of a copolymer having polyurethane and PEG blocks. 
Mariani teaches a polymer used to form waterproof breathable, the polymer comprising a hydrophilic plasticizer in the form of PEG reacted with a thermoplastic polyurethane (i.e., elastomer according to the claims) (Mariani: Abstract: para. [0001]-[0003], [0033], and [0041]). The PEG is present in an amount ranging from 20 to 90% by weight of the reacted composition (Mariani: para. [0041]-[0042]). Lorcks and Mariani are analogous art because they are related to the same field of endeavor of waterproof breathable materials. One of ordinary skill would have found it obvious to have incorporated the PEG/thermoplastic polyurethane of Mariani into the composition of Lorcks, and to have selected from the amount of PEG according to Mariani, in order to provide improved elasticity and strength (Mariani: para. [0119]). Furthermore, since the composition of Lorcks and Mariani comprises the materials listed under “hydrophilic TPE” of the claims, the composition is considered elastomeric. The range of Mariani (20 to 90% wt) overlaps the claimed range (at least 50% by weight). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05.

Regarding the claimed thickness, although Lorcks and Mariani are silent with regards to an appropriate thickness, Lorcks teaches that the film a blown film (Lorcks: Table 2, Example 10), prompting one of ordinary skill to contemplate exemplary blown film thicknesses.
Bralla teaches blown film extrusion of ethylene copolymers (Bralla: page 187, section I5a). The blown films of Bralla have a thickness ranging from 2.5 um to 1.25 mm. Lorcks, Mariani, and Bralla are analogous art because they are related to the same field of endeavor of water barrier films comprising ethylene copolymers. One of ordinary skill in the art would have found it obvious to have selected from the range of Bralla, since Bralla teaches that such ranges provide improved tensile strength (Bralla: page 187, section I5a). Moreover, since Lorcks prescribes blown film extrusion, and Lorcks does not provide guidance on selecting a thickness, one of ordinary skill would look to Bralla in order to determine a suitable thickness. The above range overlaps that of the present claims (claim 4: less than or equal to 25 microns; claim 8: thickness range of 5 to 25 microns). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05.
Further regarding claim 5, the film comprises 41.1 wt % thermoplastic starch and 45.1 wt % polyethylene glycol copolymer (thermoplastic elastomer) (Lorcks: Table 2, Example 10).
Further regarding claims 6 and 7, Lorcks teaches the further addition of an ethylene-acrylic acid copolymer (ethylene/acrylic ester copolymer) (Lorcks: col. 4, lines 26-31).



Claims 21-26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lorcks et al (US 6,096,809 A) in view of Mariani et al (US 2004/0063865 A1), Bralla (Handbook of Manufacturing Processes – How Products, Components and Materials are Made), and Steenblock et al (US 5,614,588 A), and with evidentiary support from ScienceDirect (Polymer Alloy).
Regarding claims 21, 25, and 26, Lorcks discloses a film comprising thermoplastic starch and a copolyesteramide formed from diethylene glycol (i.e., results in polyethylene glycol) (Lorcks: col. 3, lines 9-12). The composition of Lorcks is suitable as an adhesive (col. 12, lines 27-31). The film is permeable to water vapor, yet also watertight (col. 11, lines 64-67) – in other words, the film is waterproof, but water-breathable. One of ordinary skill would have found it obvious to have more specifically formed the copolyesteramide of Lorcks as a block copolymer (having polyetheramide and diethylene glycol blocks) since block copolymers enable the formation of a continuous phase (Lorcks: col. 5, lines 16-40). Though Lorcks does not use the term “alloy” in describing the composition of the film, the ScienceDirect evidentiary reference notes that polymer alloys are a type of polymer blend, where the additional polymers of the blend is tailored to provide controlled morphology and thus specific performance characteristics (ScienceDirect: top-most portion of first page). Lorcks teaches adding the copolyesteramide to the thermoplastic starch having specified proportions and molecular weight, such that a combination of good mechanical properties and degradability is achieved, and therefore since Lorcks discloses tailoring the additional polymer (copolyesteramide) to achieve specific performance characteristics (mechanical properties and degradability), one of ordinary skill would consider the blend of thermoplastic starch and copolyesteramide of Lorcks to be a polymer alloy (Lorcks: col. 2, line 64 through col. 3, line 11) 
More specifically, Lorcks teaches that a copolyesteramide formed from diethylene glycol (i.e., results in polyethylene glycol) may be used in the film (Lorcks: col. 3, lines 9-12).

Mariani teaches a polymer used to form waterproof breathable, the polymer comprising a hydrophilic plasticizer in the form of PEG reacted with a thermoplastic polyurethane (i.e., elastomer according to the claims) (Mariani: Abstract: para. [0001]-[0003], [0033], and [0041]). The PEG is present in an amount ranging from 20 to 90% by weight of the reacted composition (Mariani: para. [0041]-[0042]). Lorcks and Mariani are analogous art because they are related to the same field of endeavor of waterproof breathable materials. One of ordinary skill would have found it obvious to have incorporated the PEG/thermoplastic polyurethane of Mariani into the composition of Lorcks, and to have selected from the amount of PEG according to Mariani, in order to provide improved elasticity and strength (Mariani: para. [0119]). Furthermore, since the composition of Lorcks and Mariani comprises the materials listed under “hydrophilic TPE” of the claims, the composition is considered elastomeric. The range of Mariani (20 to 90% wt) overlaps the claimed range (at least 50% by weight). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05.
Regarding the claimed hydrophilicity of the thermoplastic elastomer, the composition of Lorcks and Mariani is of the composition specified by the present claims and specification, and therefore the elastomer of Lorcks and Mariani is presumed to be hydrophilic.
Regarding the claimed thickness, although Lorcks and Mariani are silent with regards to an appropriate thickness, Lorcks teaches that the film a blown film (Lorcks: Table 2, Example 10), prompting one of ordinary skill to contemplate exemplary blown film thicknesses.
Bralla teaches blown film extrusion of ethylene copolymers (Bralla: page 187, section I5a). The blown films of Bralla have a thickness ranging from 2.5 um to 1.25 mm. Lorcks, Mariani, and Bralla are 
The prior art above does not appear to teach selection of a particular molecular weight for the PEG blocks, and therefore the prior art does not teach a molecular weight for the PEG block of 200 to 6000 g/mol.
Steenblock discloses a polyether block polyamide comprising PEG blocks having a molecular weight of between 200 and 6000 (Steenblock: col. 5, lines 7-13). The polyether block polyamide is used to produce waterproof, water vapor permeable films (Steenblock: abstract). Steenblock is analogous art in that it relates to waterproof, breathable films. One of ordinary skill in the art would have found it obvious to have selected from the molecular weight range of Steenblock for the PEG blocks of the prior art, in order to provide improved water vapor permeability and improve the processability of the film (Steenblock: col. 2, lines 1-7).
Further regarding claim 22, the film comprises 41.1 wt % thermoplastic starch and 45.1 wt % polyethylene glycol copolymer (thermoplastic elastomer) (Lorcks: Table 2, Example 10).
Further regarding claims 24 and 25, Lorcks teaches the further addition of an ethylene-acrylic acid copolymer (ethylene/acrylic ester copolymer) (Lorcks: col. 4, lines 26-31).

(2) Response to Argument
(A) Response to Appellant’s arguments that Lorcks does not teach or disclose the use of a hydrophilic polymer, starting on page 5 of the Appeal Brief
On page 6, Appellant argues that the Office does not interpret Lorcks properly. Appellant alleges that the Office has acknowledged that the polyesterurethane polymer of Lorcks is hydrophobic. Appellant continues through into page 7 of the Appeal Brief, arguing that the copolyesterimides of Lorcks are hydrophobic, and not hydrophilic. Appellant relies on the teaching of a copolyesterimide with respect to the formation of a continuous phase on page 11 of the Appeal Brief. These arguments are not found persuasive as Appellant has taken the Examiner’s statements out of context. The Examiner’s original argument mentioned that Applicant is arguing a separate, unapplied embodiment of Lorcks, which is not relied upon to sustain the rejection, not admitting that the entirety of Lorcks is drawn to a hydrophobic TPE. In fact, the portion of the Advisory Action that Appellant cites in support of their allegations even states “Applicant’s arguments are not persuasive as the argued polyesterurethane hydrophobic polymer is an embodiment of Lorcks separate [from] the one cited.” In summation, Appellant’s argument is not persuasive as the Examiner did not admit that the entirety of Lorcks is drawn to only hydrophobic TPE.
On pages 7-8 of the Appeal Brief, Appellant argues that esters are hydrophobic compounds. Appellant cites to Lorcks, and argues that the ester contents of Lorcks leads to good mechanical properties, and that the ester content in Lorcks could be used to create either hydrophilic or hydrophobic polymers (See col. 2, ln. 64 to col. 3, ln. 8 of Lorcks). This argument is not persuasive because it appears to admit that the polymer of Lorcks may be either hydrophilic or hydrophobic. The arguments appear to identify that two solutions exist in Lorcks (i.e., that the TPE is either hydrophilic or hydrophobic). The Examiner notes that identification of multiple solutions within the prior art is evidence of obviousness. That Lorcks identifies a polymer which may be hydrophilic, in conjunction with 
Appellant’s arguments as a whole as presented on pages 5-10 of the Appeal Brief are not persuasive, as Mariani was included in teaching Appellant’s hydrophilic TPE, and Appellant’s arguments are singularly addressed to the Lorcks reference. Mariani teaches incorporation of a hydrophilic TPE for the purpose of improved elasticity and strength. Appellant’s arguments do not give weight to any teachings disclosed in Mariani. Appellant makes reference to cholesterol possessing a hydroxyl group, and that the mere presence of a hydroxyl group does not endow hydrophilicity. The Examiner agrees, but notes that Appellant’s example does not negate the hydrophilicity of the hydrophilic TPE of Mariani. The cholesterol of Appellant’s example has a significantly higher ratio of hydrophobic constituent to hydrophilic constituent than the polyethylene glycol of the TPE. Furthermore, it is noted that Appellant is arguing polyethylene glycol to not be hydrophilic, yet polyethylene glycol is the material of the claims used to endow hydrophilicity. A finding of Appellant’s arguments to be correct would correspondingly amount to a finding that Appellant’s hydrophilic TPE, is in fact, not hydrophilic, as required by the claim. 

(B) Response to Appellant’s arguments that the process of Lorcks is incompatible with a hydrophilic polymer, starting on page 11 of the Appeal Brief, and then reiterated on page 15 of the Appeal Brief with respect to the combinability of Lorcks with Mariani
On pages 11-14 of the Appeal Brief, Appellant argues that Lorcks requires hydrophobic polymers, and that the material of Lorcks is mixed with the exclusion of water. Appellant argues that the exclusion of water is required for flawless dispersion or homogenization. Appellant argues that the formation of the polymer mixture is hindered in the presence of moisture, and therefore, one of ordinary skill would not select a hydrophilic polymer. Appellant’s arguments are not found persuasive as the hydrophilic TPE taught by Mariani is not water, and therefore, the hydrophilic TPE of Mariani would 
On pages 15-18, Appellant emphasizes that the process of Lorcks is incompatible with the required properties of Mariani. The totality of these arguments are unpersuasive, as they rely on a finding of a teaching away in Lorcks that it requires hydrophobic material. As above, that the material of Lorcks swells in water would suggest that it is not hydrophobic, and furthermore, that Lorcks has included a means of moisture removal does not constitute a teaching away. 

(C) Response to Appellant’s arguments that Lorcks and Mariani do not disclose the claimed TPE, starting on page 21 of the Appeal Brief
On page 21, Appellant argues that Mariani teaches 20% to 90% of a plasticizer, and not of a polyethylene glycol. This argument is not found persuasive since paragraph [0041] of Mariani teaches that the plasticizer may be selected from polyethylene glycol. Appellant further argues that the plasticizers and polymer are not blended, and therefore Appellant teaches a blend of polyethylene glycol, and not a polyethylene glycol copolymer. This argument is not found persuasive as paragraph [0071] of Mariani indicates that covalent reaction occurs between the plasticizer and polymer. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/E.W./
Examiner, Art Unit 1783
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.